   

Case: 3:21-cr-00076-MJN Doc #: 1-1 Filed: 06/11/21 Page: 1 of 4 PAGEID #: 2

|

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

Case:2:17-cr-20707

UNITED STATES OF AMERICA, Judge: Tamow, Arthur J.
MJ: Patti, Anthony P.

— Filed: 10-24-2017 At 03:36 PM
Plaintiff, INDI USA V. SMITH (NA)

-vs- : VIOLATION: 18 U.S.C. §1951(a)
D-1 JOSEPH MICHAEL SMITH,

Defendant.
/

 

INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE
(8 U.S.C. §1951 (a) - Interference with Commerce by Robbery)
That on or about July 16, 2017, in the Eastern District of Michigan, Southern
Division, defendant JOSEPH MICHAEL SMITH, did unlawfully obstruct, delay,
and affect interstate commerce, and the movement of articles and commodities in

such commerce, by robbery of a pharmacy; to-wit: Rite-Aid located at 4016

 

Oakwood Boulevard, Melvindale, Michigan, in that defendant JOSEPH
MICHAEL SMITH., did unlawfully take prescription medication from the

presence of a store employee and against his or her will by means of actual and

threatened force, violence and fear of injury; that 1s: defendant JOSEPH

 
   

Case: 3:21-cr-00076-MJN Doc #: 1-1 Filed: 06/11/21 Page: 2 of 4 PAGEID #: 3

MICHAEL SMITH, threatened to kill the employee, all in violation of Title 18,

United States Code, Section 195 1{a).

[Intentionally Left Blank]

 
Case: 3:21-cr-00076-MJN Doc #: 1-1 Filed: 06/11/21 Page: 3 of 4 PAGEID #: 4

 

COUNT TWO
(18 U.S.C. §1951 (a) - Interference with Commerce by Robbery)

That on or about August 16, 2017, in the Eastern District of Michigan,
Southern Division, defendant JOSEPH MICHAEL SMITH, did unlawfully attempt
to obstruct, delay, and affect interstate commerce, and the movement of articles
and commodities in such commerce, by robbery of a pharmacy; to-wit: Rite-Aid
located at 35363 Ford Road, Westland, Michigan, in that defendant JOSEPH
MICHAEL SMITH., did unlawfully attempt to take prescription medication from
the presence ofa store employee and against his or her will by means of actual and
threatened force, violence and fear of injury; that is: defendant JOSEPH
MICHAEL SMITH, brandished a dangerous weapon, all in violation of Title 18,
United States Code, Section 1951 (a).

THIS IS A TRUE BILL.

s/Grand Jury Foreperson
Grand Jury Foreperson

 

DANIEL LEMISCH
Acting United States Attorney

s/Christopher Graveline
CHRISTOPHER GRAVELINE

Chief, Violent and Organized Crime Unit
s/Jeanine Brunson

JEANINE BRUNSON

Assistant U.S. Attorney

Date:

 

 

 
Case: 3:21-cr-00076-MJN Doc #: 1-1 Filed: 06/11/21 Page: 4 of 4 PAGEID #: 5

 

Case:2:17-cr-20707

United States District Court Criminal Case Cover ‘udge: Tamow, Arthur J.
Eastern District of Michigan MJ: Patti, Anthony P.

 

Filed: 10-24-2017 At 03:36 PM
NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to compiete INDI USA V. SMITH (NA)

 

 

 

 

Companion Case Information Companion Case Number:
This may be a companion case based upon LCrR 57.10 (b}(4)': Judge Assigned:
Ll ves No | AUSA’s Initialy. VY

 

 

 

(

Case Title: USAv. Joseph Michael Smith

County where offense occurred : Wayne

 

Check One: Felony [Misdemeanor L ]Petty
Indictment/ Information --- no prior comptaint.
¥_Indictment/ information --- based upon prior complaint [Case number: 17-30444 ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

Superseding Case Information

Superseding to Case No: Judge:

 

 

[ }Corrests errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
{_|Embraces same subject matter but adds'the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

October 24, 2017 - (Vea nue) Pawnoer.

Date ae Eisai Brunson

 

sistant United States Attorney

1 W. Fort Street, Suite 2001

Detroit, MI 48226-3277

Phone: 313-226-9597

Fax: 313-226-5464

E-Mail address: jeanine.brunson@usdoj.gov
Attorney Bar #; P55429

 

1 Companicn cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16

 

 
